Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered July 2, 1991, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree (2 counts), and sentencing him to concurrent terms of 6 to 18 years, 3 to 9 years, and 3 to 9 years, respectively, unanimously affirmed.
*320While defendant’s testimony about his education did not open the door to the numerous questions proffered by the prosecutor as to whether he had a poor attendance record and whether he was expelled from high school (see, People v Melendez, 55 NY2d 445, 452), the error was harmless in view of the overwhelming proof of the defendant’s guilt established by the testimony of the complainant, the other witnesses, defendant’s statement acknowledging that the other perpetrator had the money, and the knife found on defendant and later identified as the one the perpetrator used (see, People v Thomas, 174 AD2d 447, 448, lv denied 78 NY2d 975).
We perceive no abuse of discretion by the sentencing court. Concur—Murphy, P. J., Carro, Rubin and Williams, JJ.